                Case 2:20-cr-00113-JAM Document 28 Filed 01/25/21 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-0113-JAM
12                                   Plaintiff,           STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING PLEA
13                             v.                         HEARING AND CONSENT TO USE OF
                                                          ELECTRONIC SIGNATURE; FINDINGS AND
14   CARLOS BIVIESCAS,                                    ORDER
15                                   Defendant.           DATE: January 26, 2021
                                                          TIME: 9:30 a.m.
16                                                        COURT: Hon. John A. Mendez
17                                                   BACKGROUND
18           On July 9, 2020, a grand jury indicted defendant Carlos Biviescas with a violation of 18 U.S.C. §
19 922(g) – Felon in possession of ammunition. ECF No. 1. The parties are prepared to proceed with a

20 change of plea hearing on January 26, 2021.

21           On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
22 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

23 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

24 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

25 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

26 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

27 § 15002(b)(2).

28           On March 29, 2020, the Judicial Conference of the United States made the findings required by

                                                           1
     STIPULATION REGARDING USE OF VIDEOCONFERENCING AND
     ELECTRONIC SIGNATURE DURING PLEA HEARING; ORDER
                  Case 2:20-cr-00113-JAM Document 28 Filed 01/25/21 Page 2 of 6


 1 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 2 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 3 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 4 functioning of the federal courts generally.”

 5           On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 6 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 7 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 8 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

 9 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

10 safely take place in person.

11           In order to authorize plea hearings by remote means, however, the CARES Act—as most

12 recently re-implemented by General Order 628—also requires district courts in individual cases to “find,

13 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

14 serious harm to the interests of justice.” General Order 628 further requires that the defendant consent

15 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

16 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

17 teleconference.

18           In addition, General Order 616 permits defense counsel to sign a plea electronically on the

19 defendant’s behalf where the Court finds that obtaining an actual signature is impracticable or imprudent

20 in light of the public health situation relating to COVID-19.

21           The parties hereby stipulate and agree that each of the requirements of the CARES Act and

22 General Order 628 have been satisfied in this case. They request that the Court enter an order making

23 the specific findings required by the CARES Act and General Order 628. Specifically, for the reasons

24 further set forth below, the parties agree that:

25           1)      The plea hearing in this case cannot be further delayed without serious harm to the

26 interest of justice, given the public health restrictions on physical contact and court closures existing in

27 the Eastern District of California;

28           2)      The defendant waives his physical presence at the hearing and consents to remote hearing

                                                          2
     STIPULATION REGARDING USE OF VIDEOCONFERENCING AND
     ELECTRONIC SIGNATURE DURING PLEA HEARING; ORDER
                  Case 2:20-cr-00113-JAM Document 28 Filed 01/25/21 Page 3 of 6


 1 by videoconference and counsel joins in that waiver; and

 2           3)      Obtaining an actual signature from the defendant is impracticable or imprudent in light of

 3 the public health situation relating to COVID-19 and the defendant has had an opportunity to consult

 4 with counsel and consents to defense counsel’s signing of the plea agreement on defendant’s behalf.

 5                                                   STIPULATION

 6           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8           1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 9 to exist in California on March 4, 2020.

10           2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

11 National Emergency in response to the COVID-19 pandemic.

12           3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

13 other public health authorities have suggested the public avoid social gatherings in groups of more than

14 10 people and practice physical distancing (within about six feet) between individuals to potentially

15 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

16 and no vaccine is yet widely available.

17           4.      These social distancing guidelines – which are essential to combatting the virus – are

18 generally not compatible with holding in-person court hearings.

19           5.      On March 17, 2020, this Court issued General Order 611, noting the President and

20 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

21 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

22 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

23 commence before May 1, 2020.

24           6.      On March 18, 2020, General Order 612 was issued. The Order closed each of the

25 courthouses in the Eastern District of California to the public. It further authorized assigned district

26 court judges to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial

27 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed

28 by the pandemic.

                                                          3
     STIPULATION REGARDING USE OF VIDEOCONFERENCING AND
     ELECTRONIC SIGNATURE DURING PLEA HEARING; ORDER
                  Case 2:20-cr-00113-JAM Document 28 Filed 01/25/21 Page 4 of 6


 1           7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 2 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 3 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 4 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 5 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 6 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 7 district judges; two of those positions are currently vacant and without nominations). The report further

 8 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 9 guidance regarding gatherings of individuals.

10           8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

11 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

12           9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

13 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

14           10.     On June 29, 2020, General Order 620 issued, finding that felony pleas and sentencing

15 hearings could not be conducted in person without seriously jeopardizing public health and safety.

16           11.     On September 30, 2020, General Order 624 issued, finding that felony pleas and

17 sentencing hearings still could not be conducted in person without seriously jeopardizing public health

18 and safety.

19           12.     On January 4, 2021, General Order 628 issued, finding that felony pleas and sentencing

20 hearings still could not be conducted in person without seriously jeopardizing public health and safety.

21           13.     Given these facts, it is essential that Judges in this District resolve as many matters as

22 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

23 hearings now, this District will be in a better position to work through the backlog of criminal and civil

24 matters once in-person hearings resume.

25           14.     The defendant has an interest in resolving his case by guilty plea and proceeding to

26 sentencing. Were this Court to delay the change of plea hearing until a time when the proceeding may

27 be held in person, the defendant’s interest in furthering his case toward sentencing would be thwarted.

28 The plea hearing in this case accordingly cannot be further delayed without serious harm to the interests

                                                           4
     STIPULATION REGARDING USE OF VIDEOCONFERENCING AND
     ELECTRONIC SIGNATURE DURING PLEA HEARING; ORDER
                  Case 2:20-cr-00113-JAM Document 28 Filed 01/25/21 Page 5 of 6


 1 of justice.

 2           15.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 3 teleconference. Counsel joins in this consent.

 4           16.     The defendant has consulted with his counsel regarding the plea agreement offer

 5 extended to him by the government. Obtaining an actual signature from the defendant, who is

 6 incarcerated at the Sacramento County Main Jail, would be both impracticable and imprudent in light of

 7 safety measures in place there to combat the COVID-19 public health pandemic. Pursuant to General

 8 Order 616, the defendant consents to his defense counsel signing the waiver of indictment form and plea

 9 agreement on his behalf using an electronic signature.

10           IT IS SO STIPULATED.

11    Dated: January 22, 2021                                  MCGREGOR W. SCOTT
                                                               United States Attorney
12

13                                                             /s/ ADRIAN T. KINSELLA
                                                               ADRIAN T. KINSELLA
14                                                             Assistant United States Attorney
15
      Dated: January 22, 2021                                  /s/ BENJAMIN D. GALLOWAY
16                                                             BENJAMIN D. GALLOWAY
17                                                             Chief Assistant Federal Defender
                                                               Counsel for Defendant
18                                                             CARLOS BIVIESCAS

19
                                                FINDINGS AND ORDER
20
             1.      The Court adopts the findings above.
21
             2.      Further, the Court specifically finds that:
22
                     a)       The plea hearing in this case cannot be further delayed without serious harm to
23
             the interest of justice;
24
                     b)       The defendant has waived his physical presence at the hearing and consents to
25
             remote hearing by videoconference; and,
26
                     c)       Obtaining an actual signature from the defendant is impracticable or imprudent in
27
             light of the public health situation relating to COVID-19 and defense counsel may electronically
28
             sign the plea agreement on behalf of the defendant.
                                                           5
     STIPULATION REGARDING USE OF VIDEOCONFERENCING AND
     ELECTRONIC SIGNATURE DURING PLEA HEARING; ORDER
                  Case 2:20-cr-00113-JAM Document 28 Filed 01/25/21 Page 6 of 6


 1           3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 2 of the CARES Act, General Order 616, and General Order 628, the plea hearing in this case will be

 3 conducted by videoconference and defense counsel may electronically sign the plea agreement on behalf

 4 of the defendant.

 5

 6 IT IS SO FOUND AND ORDERED this 22nd day of January, 2021.

 7
                                                          /s/ John A. Mendez
 8                                                        THE HONORABLE JOHN A. MENDEZ
                                                          UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           6
     STIPULATION REGARDING USE OF VIDEOCONFERENCING AND
     ELECTRONIC SIGNATURE DURING PLEA HEARING; ORDER
